Citation Nr: 9927767	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-17 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for 
coronary artery disease (CAD), status post coronary artery 
bypass grafts (CABG).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gastrointestinal 
ulcer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to July 
1973.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which, inter alia, service 
connection for an ulcer condition and for CAD status post 
CABG with hypertension was denied.

In the December 1998 supplemental statement of the case 
(SSOC), the hearing officer correctly recognized that service 
connection had previously been denied for CAD, status post 
CABG, by an unappealed April 1997 rating decision.  Service 
connection had not previously been denied for hypertension, 
however.  Consequently, the Board has framed the issues on 
appeal as listed above.  


REMAND

A videoconference hearing was held before the undersigned 
member of the Board in March 1999.  Evidence submitted at 
that hearing, specifically, a letter from Charles E. Drake, 
M.D., was not associated with the claims folder, and attempts 
were made in June 1999 to obtain the missing evidence.  
Consequently, in July 1999 the Board received a facsimile 
copy of a statement dated July 19, 1999, by Dr. Drake.  
Unfortunately, the record does not contain waiver of RO 
consideration of this evidence.  The record now also contains 
a March 12, 1999, statement by Dr. Drake, which was submitted 
at the hearing with a waiver of RO consideration.

The appeal is REMANDED for the following action:

The RO should consider the evidence 
submitted directly to the Board.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


